Citation Nr: 1703060	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-34 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel





INTRODUCTION

The Veteran served on active duty from December 1975 to November 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2014, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development, specifically to schedule the Veteran for a videoconference hearing before the Board.  Pursuant to the Board's Remand, the AOJ scheduled the Veteran for a videoconference hearing before the Board but the Veteran failed to report to the hearing.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

As noted, the Veteran was scheduled to testify at a videoconference hearing before a Veterans Law Judge in April 2016.  However, he failed to report to the hearing, and has not provided good cause for his absence.  As such, his hearing request is considered to have been withdrawn.  38 C.F.R. § 20.704 (2016).


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma in active service.   

2.  The Veteran's bilateral hearing loss first manifested many years after service separation, and is not related to exposure to acoustic trauma during his period of active service or to other injury or event in active service.  

3.  It is as likely as not that the Veteran's current tinnitus first began in active service and has been recurrent since service separation.   

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 3.655 (2016). 

2.  By extending the benefit of the doubt to the Veteran, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Regarding the service connection for tinnitus issue, to the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties is not required. 

VA has met its duty to notify for the claim for service connection for bilateral hearing loss.  The RO provided notice letters to the Veteran in November 2009,  and February 2010, prior to the adjudication of the claim.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).  Thus, adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's hearing loss claim and that the duty to assist requirements have been satisfied.   Service treatment records have been obtained and are associated with the file.  VA treatment records are associated with the claims file.  Private hearing center records are associated with the record.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In January 2010 and July 2014, the Veteran indicated that he had no additional evidence or information to submit in support of his claim. 

In the August 2010 substantive appeal, the Veteran stated that he desired a hearing before a Veterans Law Judge, to be held via videoconference from the RO.  The RO contacted him regarding scheduling and his hearing options, and in reply, the Veteran stated in August 2010 that he no longer wanted a Board hearing.  Instead, he wanted a local hearing before a Decision Review Officer at the RO.  The RO scheduled the Veteran for a hearing before a Decision Review Officer in November 2011, but the Veteran did not report.  

In March 2014, the Board remanded the issues on appeal to the AOJ for additional development, specifically to schedule the Veteran for a videoconference hearing before the Board.  Pursuant to the Board's Remand, the Veteran was scheduled to testify at a videoconference Board hearing before a Veterans Law Judge in April 2016.  He was notified of the hearing date in letters dated in March 2016 and April 2016.  There is no evidence in the record that these notice letters were returned.  The Veteran failed to report to the hearing, and has not provided good cause for his absence.  As such, his hearing request is considered to have been withdrawn.  38 C.F.R. § 20.704 (2016).

In a November 2016 brief on appeal, the Veteran's representative argued that this matter should be remanded again so that the Veteran could be afforded a Board videoconference hearing  The representative argues that such action is warranted because a Board letter dated September 2, 2016 (that notified the Veteran that his appeal was returned to the Board) was returned by the post office noting: "Return to Sender, No Mail Receptacle Unable to Forward."  The representative indicated that the Board letter was sent to the same address that the Board hearing letters were sent and that therefore the Veteran may not have received the hearing notices.  

To this end, there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  To rebut this presumption, the Veteran, in addition to asserting non receipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent the production of such clear evidence, delivery is proven.  If, on the other hand, clear evidence is presented to rebut the presumption of regularity, the burden then shifts to VA to establish proper mailing of notice in accordance with the applicable case law.  See Baxter v. Principi, 17 Vet. App. 407, 410 (2004).  

Whether clear evidence exists to rebut the presumption of administrative regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An assertion of non-receipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.  Jones v. West, 12 Vet. App. 98, 102 (1998).  Instead, the clear evidence requirement mandates not only a declaration by the appellant of non-receipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery, as not all address errors rise to the level of clear evidence to rebut the presumption of administrative regularity in the mailing of notice.  See Santoro v. Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001).

This case involves an assertion of non-receipt, standing alone.  According to the copies of the notice letters, VA properly sent the notice letters to the address of record, and the letters were not returned as undeliverable.  The Veteran's representative's assertion of  non-receipt alone is insufficient to rebut the presumption of regularity in VA's mailing process.  See 38 U.S.C. § 5104 (a); Kyhn v. Shinseki, 716 F.3d 572, 577 (Fed. Cir. 2013).  Thus, the Board finds that the Veteran received notice of the Board hearing scheduled in April 2016.  

The Board acknowledges that the September 2016 Board letter, which was sent to the Veteran's address of record, was returned to the Board as undeliverable.  However, the Board points out that the Veteran has not provided an updated mailing address, and he has a duty to keep VA apprised of his current address.  Jones v. West, 12 Vet. App. 98 (1998).  If he does not, VA is not obligated to "turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  VA's duty to assist him with his claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the normal course of events, it is the Veteran's burden and responsibility to keep VA apprised of his whereabouts.  He has not fulfilled his obligation to supply VA with an updated mailing address.  So, the Board is not required to further delay adjudication of this claim, especially since there is no alternative address at which he might be contacted.

Accordingly, the Board finds that the duties to notify and assist the Veteran have been met such that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

2.  Service Connection: Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, diseases of the nervous system including sensorineural hearing loss and tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b). 

The United States Court of Appeals for Veterans Claims (Court) held that tinnitus, at a minimum where there is evidence of acoustic trauma, is also a chronic disease under 38 C.F.R. § 3.309(a), as an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258, 275-75 (2015).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

3.  Service Connection for Bilateral Hearing Loss

The Veteran asserts that he has noticed a gradual loss of hearing and a mild bilateral ringing over the last years of active duty.  The Veteran believes the cause of hearing loss and tinnitus are related to the hazardous noise levels he was exposed to during his three years of active duty.  See the January 2010 VA audiometric examination report.  The Veteran stated that his job function in service was loading ammo on a M-60 and test shooting the guns.  He stated that the test shooting has permanently damaged his hearing.  See the September 2010 statement.   

The Board finds the statements by the Veteran are competent and credible evidence of his exposure to acoustic trauma in service.  The Veteran is competent to describe being exposed to loud noise.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  His DD Form 214 indicates that this military occupation was armor crewman.  For this reason, the in-service injury of acoustic trauma to both ears is established.

The Board finds that the Veteran has a sensorineural hearing loss "disability" in both ears that meets the criteria of 38 C.F.R. § 3.385.  On the authorized VA audiological evaluation in January 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
65
70
70
LEFT
45
45
70
70
75

Speech audiometry revealed speech recognition ability of 84 percent in both ears.  The diagnosis was moderately severe bilateral hearing loss.   
However, the preponderance of the evidence establishes that the bilateral hearing loss is not due to or related to service, to include the noise exposure in service.  

The service treatment reports do not reflect any complaints, diagnoses or treatment for hearing loss.  The October 1978 separation examination report indicates that the Veteran did not have any hearing loss complaints.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
n/a
25
LEFT
15
15
15
n/a
10

The service treatment reports do not reflect any complaints, diagnoses or treatment for hearing loss.  Clinical examination of the ears was normal.  The audiological examinations in service show that the Veteran's hearing in the left and right ears had arguably improved during service.  The October 1978 separation examination report shows that the Veteran has normal hearing pursuant to 38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) cited with approval a medical text that states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The October 1978 separation examination report shows that the Veteran had normal hearing in all thresholds except for 4000 Hertz in the right ear.  

The preponderance of the competent and credible evidence is also against a finding that the current Veteran's bilateral hearing loss is medically related to his active service.  The January 2010 VA audiologist opined that it was less likely than not that the current bilateral sensorineural hearing loss in the Veteran's right and left ears was caused by or the result of noise exposure in service.  The Board notes that the audiologist reviewed the claims folder, including the service treatment records and examination reports, considered the Veteran's reported medical history, and examined the Veteran.  The basis for the audiologist's opinion was that the Veteran had normal hearing upon separation examination.  

The VA medical opinion is probative because the VA audiologist reviewed the Veteran's claims file and medical history and provided a rationale for the opinion.  The audiologist noted that audiometric testing at the Veteran's separation physical showed normal hearing.  The VA medical opinion states that the claims file was available and reviewed.  The Board finds that the opinion is based upon sufficient facts and data and that this opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion is consistent with the Veteran's service treatment records and the other competent and credible evidence of record.    

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  A medical opinion based solely on the absence of documentation in the record is inadequate, and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The Board finds that the January 2010 VA medical opinion is adequate.  The VA audiologist based the opinion on the findings of normal hearing upon separation examination in October 1978, not upon the absence of documentation in service.  The VA audiologist considered the Veteran's report of history.  The Veteran has not submitted competent lay or medical evidence that the current hearing loss disability is causally related to service. 

The Veteran has made a general assertion that the hearing loss is related to noise exposure in service.  However, the Board cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss, which requires the administration of sophisticated testing.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  

There is no medical evidence showing a diagnosis of bilateral sensorineural hearing loss within one year from service separation in November 1978.  The first indication of a bilateral hearing loss disability that meets the requirements of 38 C.F.R. § 3.385 is in 2010.  See the VA audiometric examination report dated in 2010.  The Veteran has not identified or submitted any medical evidence showing a diagnosis of bilateral sensorineural hearing loss within one year from service separation.  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303 (a) is not warranted.  

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  The weight of the evidence shows that there were no chronic symptoms of bilateral hearing loss during service or continuous symptoms of hearing loss since service.  The service examination reports dated in November 1975 (entrance examination) and October 1978 (separation examination) show that the Veteran denied having ear trouble or hearing loss.  The service treatment records do not document hearing loss symptoms or complaints. 

The Veteran filed his initial claim for compensation benefits for hearing loss in October 2009.  There was no evidence of bilateral hearing loss disability as defined by VA until 2010, over 30 years after service separation.  This lengthy period without complaints or treatment weighs against the finding that the bilateral hearing loss has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

The Board finds that the weight of the competent and credible evidence does not establish chronic and continuous symptoms of bilateral hearing loss in service or continuously after service. The Veteran has not provided any credible lay evidence which documents continuous hearing loss symptoms since service.  The Veteran reported having a gradual hearing loss but he specifically denied having hearing loss symptoms upon service separation examination.  He has not provided any medical evidence documenting continuous symptoms since service; the evidence of record shows that he first sought medical evaluation of the hearing loss symptoms in 2010.  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the bilateral hearing loss is related to service.  The claim for service connection for bilateral hearing loss is therefore denied.

4.  Service Connection for Tinnitus

As noted earlier herein, the Veteran contends that he incurred tinnitus in service due to exposure to loud noise.  He reported that the tinnitus symptoms began during active service and the symptoms have recurred since that time.  The Veteran asserts that he has noticed a mild bilateral ringing over the last years of active duty.  The Veteran believes that the cause of his tinnitus is the hazardous noise levels he was exposed to during his three years of active duty.  See the January 2010 VA audiometric examination report and the September 2010 statement.  At a September 2014 VA audiologic consultation, the Veteran reported the presence of constant bilateral tinnitus with an onset in the 1970's.  

Also, as previously discussed herein, the Board finds the statements by the Veteran are competent and credible evidence of his exposure to acoustic trauma in service.  He is competent to describe being exposed to loud noise.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  His lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service. For this reason, the in-service injury of acoustic trauma to both ears is established.

The January 2010 VA audiometric examination report indicates that the Veteran reported having mild bilateral ringing in the ears over the last years of active duty.  He reported experiencing an intermittent bilateral "ringing" type tinnitus that first started while he was on active duty in 1970's.  He expressed that the tinnitus occurs periodically, lasting for several minutes at a time, and that it is usually more noted in quiet surroundings.  The VA audiometric examination report shows a diagnosis of bilateral tinnitus. 

The Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's tinnitus first began in service, has been recurrent since service, and still exists.  The Board finds that the Veteran's statements regarding the noise exposure in service and experiencing tinnitus symptoms in service and since service to be competent and credible.  The Veteran is competent to testify as to observable symptoms such a ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370 (2002) (the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.).  The Board finds the Veteran's statements to be sufficient proof of this in-service injury and recurrent symptoms.  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service. 

There is competent evidence that the Veteran has current tinnitus.  Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles, supra. 

There is evidence that weighs against the claim for service connection.  The service treatment records do not document a diagnosis of tinnitus.  The audiologist who conducted the VA examination opined that it was less likely that the tinnitus was related to active service.  

Based on a careful review of the entire record, the Board finds that the evidence is in equipoise as to whether the current tinnitus as likely as not is due to the Veteran's exposure to noise in active service and as to whether the tinnitus began during active service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is granted. 
ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


